DONIELSON, Judge
(dissenting).
I dissent.
First, it should be noted that Anita Valley, Inc. v. Bingley, 279 N.W.2d 37 (Iowa 1979), established the law of the case when the supreme court held that “In order for Anita Valley to recover those passed-on funds from Bingley, it must show that Bingley’s payment to Bessire was unreasonable. That is, there is a question of whether Bingley could reasonably expect that Bessire would actually deliver the cattle to Anita Valley.” Id. at 40.
I cannot agree with the majority’s conclusions that “Anita Valley did nothing to promote the fraud which caused the loss while Bingley did what was critical to allow its success.”
The evidence indicates that Bessire was a talented con artist. Bessire successfully defrauded a number of individuals and businesses because he was perceived in the community as an honest and believable individual. However, I find it hard to believe that Bessire could have perpetrated a four million dollar fraud but for the fact that Anita Valley put him in a position of power and trust, and then failed to make him accountable for his actions. They allowed him to play fast and loose with their own money and ultimately the money of many other persons.
The record indicates that transactions such as this one in the cattle industry are often conducted in an informal manner and based upon mutual trust between the parties. Bingley’s only error, an error I might add that was made by multitudes of others including the plaintiff, was to trust Bessire, *910who had been honest in his past dealings with Bingley, to deliver cattle to Anita Valley. In light of the facts of this case and the supreme court’s prior holding, I believe Bingley could reasonably expect that Bes-sire would deliver the cattle to plaintiff. I would affirm the trial court.
OXBERGER, C. J., joins this dissent.